Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 12-26 of S. Sun et al., US 17/293,581 (May 13, 2021) are pending and under examination.  Claims 12-26 are rejected.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 16-20 under AIA  35 U.S.C. 103 as being unpatentable over M. Rajabzadeh et al., 6 RCS Advances, 19331-19340 (2016) (“Rajabzadeh”) in combination with S. Kalidindi et al., 10 Physical Chemistry Chemical Physics, 5870-5874 (2008) (“Kalidindi”) in further view of Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”) and N.G. Anderson, Practical Process & Research Development, Chapter 5 (2000) (“Anderson”) is maintained for the reasons given in the previous Office action.  

Applicant has amended claim 16 to recite “reducing a nitro group contained within a compound, comprising other groups that can be reduced”.  The § 103 rejection of claims 16-20 over the combination of Rajabzadeh and Kalidindi in further view of Leonard and Anderson pursuant proposed that ordinary skill in the art is motivated with a reasonable likelihood of success to employ ammonia-borane as the hydrogen source (as taught by Kalidindi) instead of sodium borohydride in the nitro → amine reduction as taught by Rajabzadeh in view of Rajabzadeh’s teaching of the utility of this reaction in producing useful amine intermediates in further view of Kalidindi’s teaching that ammonia-borane is considered a promising solid state hydrogen storage material with a potential capacity of 19.6 wt% of H2.  



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  

The claim amendment does not overcome the § 103 rejection for the following reasons.  The Rajabzadeh amido groups clearly meet the new claim limitation of “comprising other groups that can be reduced”.  The specification does not define “other groups that can be reduced”.  The claim limitation “comprising other groups that can be reduced” is broadly and reasonable interpreted based on the plain meaning as any chemical group that can be reduced by some chemical means or reducing agent.  MPEP § 2111.  Amido groups are known to be reduced using sodium borohydride as a reagent.  See e.g., M. Periasamy et al., 609 Journal of Organometallic Chemistry, 137-151 (2000) (“Periasamy”) (see page 141). 

Applicant’s Argument

Applicants argues that the Rajabzadeh reference is inappropriate because Rajabzadeh teaches hydrogenation of nitroarene to produce aromatic amines. Applicant argues that Rajabzadeh teaches reduction of a nitro group on an aromatic ring but without/in the absence ( emphasis added) of a group that can be reduced, such as a carbon-carbon double bond, and at a temperature of 50°C. Applicant further argues that, in contrast to the Rajabzadeh reference, the instant invention provides a selective reduction of a nitro group in the presence of a group that can be reduced, such as a carbon-carbon double bond, see examples in Table D3 of the instant specification.  

comprising other groups that can be reduced”.  The specification does not define “other groups that can be reduced”.  The claim limitation “comprising other groups that can be reduced” is broadly and reasonable interpreted based on the plain meaning as any chemical group that can be reduced by some chemical means or reducing agent.  MPEP § 2111.  Amido groups are known to be reduced using sodium borohydride as a reagent.  See e.g., M. Periasamy et al., 609 Journal of Organometallic Chemistry, 137-151 (2000) (“Periasamy”) (see page 141).  

Claim Rejections - 35 USC § 102 (AIA )

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

§ 102(a)(1) Rejection over M. Shen et al., 140 Journal of the American Chemical Society, 16460-16463 (2018) (“Shen”)

Rejection of claims 12-26 under 35 U.S.C. 102(a)(1) as being anticipated by M. Shen et al., 140 Journal of the American Chemical Society, 16460-16463 (2018) (“Shen”) is maintained for the reasons given in the previous Office action.  

Applicant submits a declaration Under 37 CFR § 1.130(a) of joint inventor Mengqi Shen. In his Declaration joint inventor Shen states that co-inventors, Hu Liu and Shouheng Sun, are the authors of the subject matter that is disclosed in M. Shen et al., 140 Journal of the American Chemical Society, 16460-16463 (2018) ("Shen"). Applicant thus argues that in view of this declaration, the Shen reference is not prior art, as provided by 35 U.S.C. §102(b)(l)(A). 




2. Hu Liu, Shouheng Sun, and Mengqi Shen are co-authors of the publication M. Shen et al. 140 Journal of the American Chemical Society, 16460-16463 (2018) ("Shen"). The Shen publication has been cited by the Examiner against the pending claims of the above-identified United States Patent Application under 35 USC§ 102(a)(2).

3. Hu Liu, Shouheng Sun, and Mengqi Shen are co-authors of the publication M. Shen et al. 140 Journal of the American Chemical Society, 16460-16463 (2018) ("Shen").  Hu Liu, Shouheng Sun, and Mengqi Shen are also listed as co-inventors on the instant patent application.

The Shen Declaration merely restates facts already in evidence in the application’s file.  It is already clear that Hu Liu, Shouheng Sun, and Mengqi Shen are co-authors of the publication as well as listed as coinventors on the application.  In order to remove Shen as prior art, the Declaration must clarify that the other listed Shen coauthors (i.e., Chao Yu, Zhouyang Yin, Michelle Muzzio, Junrui Li, Zheng Xi, and Yongsheng Yu) are not the source of the disclosure that forms the basis of the § 102 rejection.  For example, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the reference publication’s disclosure, accompanied by a reasonable explanation of the presence of additional authors on the reference publication.  MPEP § 2155.01.  

Subject Matter Free of the Art of Record

Subject to Applicant’s overcoming the instant 35 U.S.C. 102(a)(1) rejection over Shen, instant claims 12-15 and 21-26 are otherwise considered free of the art of record.  The closest prior art of record are references discloses use of nanoparticles comprising copper for the reduction of nitroarenes to the corresponding amines.  For example, M. Rajabzadeh et al., 6 RCS Advances, 19331-19340 (2016) (“Rajabzadeh”) as discussed in detail above (disclosing Fe3O4@SiO2/EP.EN.EG@Cu nanoparticles); X. Ma et al., 52 Chem. Commun., 7719-7722 (2016) (MOF-derived Co–CoO@N-doped nanoparticles); x, Cu/SiO2, Cu/Al2O3, Cu/Ti2O3, Cu/CeO2, Cu/graphene, Cu/graphene oxide, and Cu/C (as interpreted above in the “Claim Interpretation Section”).  It is further noted that the instant claims require ammonia-borane as the hydrogen source.  As such, the catalyst used must be effective not only in reduction of the nitro compound to an amine, but must also be capable of catalyzing the release of hydrogen from ammonia-borane.  The art of record indicates that the ability of a particular metal catalyst to catalyze the release of hydrogen from ammonia-borane is catalyst specific.  See M. Yadav et al., 5 Energy & Environmental Science (2012); J. Yan et al., 132 Journal of the American Chemical Society, 5326-5327 (2010); P. Liu et al., ACS Applied Materials & Interfaces, 10759-10767 (2017); M. Kaya et al., ACS Applied Materials & Interfaces (2012).  That is, one of ordinary skill in the art will not generally have the expectation that a catalyst effective for nitro to amine reduction will also be effective to release hydrogen from ammonia borane.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622